

116 HCON 12 IH: Expressing the sense of Congress that a commemorative postage stamp should be issued in honor of the Buffalo Soldiers.
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 12IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Mrs. Beatty (for herself, Mr. Brown of Maryland, Ms. Clarke of New York, Mr. Cohen, Mr. Grijalva, Ms. Jackson Lee, Mr. Lewis, Ms. Moore, Ms. Norton, Mr. Ryan, Mr. Soto, Mr. Takano, Mr. Vela, and Mrs. Luria) submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONExpressing the sense of Congress that a commemorative postage stamp should be issued in honor of
			 the Buffalo Soldiers.
	
 Whereas, on July 28, 1866, Congress established six all-Black regiments, later consolidated to four, to help rebuild the country after the Civil War and to patrol the remote western frontier during the Indian wars;
 Whereas Colonel Charles Young was a Buffalo Soldier and the highest ranking African-American commanding officer in the United States Army from 1894 until his death in 1922;
 Whereas more than 200,000 African-Americans served in World War I and more than 1 million served in World War II;
 Whereas the Buffalo Soldiers received their name because of the buffalo’s fierce bravery and fighting spirit;
 Whereas African-American troops accepted the name, Buffalo Soldiers, with pride and honor; Whereas the Buffalo Soldiers fought alongside White regiments in many conflicts and were instrumental in the exploration and settlement of western lands;
 Whereas, over the 82 years of the Buffalo Soldiers’ existence, 23 men received the Congressional Medal of Honor, the highest recognition awarded by the United States Government for military service;
 Whereas the Buffalo Soldiers ceased to exist in 1948 when President Harry Truman signed Executive Order 9981 mandating equal treatment and opportunity for African-American servicemen;
 Whereas the Buffalo Soldiers are a significant part of American military history; Whereas a stamp was issued in honor of the Buffalo Soldiers on April 22, 1994, and this stamp was placed on off sale in December 1995; and
 Whereas reissuing a postage stamp to honor the Buffalo Soldiers is fitting and proper: Now, therefore, be it
	
 That it is the sense of Congress that— (1)a commemorative postage stamp should be issued in honor of the Buffalo Soldiers; and
 (2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
			